Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed December 20, 2020 (5 pages) fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the crossed out reference is the wrong number, such that the patent does not match up with the listed inventor.  It has been placed in the application file, but the information referred to therein in the crossed out reference has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statements (IDS) submitted on 12/2/2020 are noted.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted that the applicant has claimed “a spring portion” in claim 1 and further claims “a curved wire portion acts as a spring”. It is unclear if the spring portion is the curved wire which acts a spring or if the spring portion and curved wire portion acting as a spring are different. For examination purposes, the limitation is being interpreted as the spring portion is the curved wire portion, such as the curved wire is the spring, however, the applicant should amend the claims to clarify. 
With respect to claim 7, it is unclear how the right spring portion can reduce the force when the left sagittal expansion mechanism is adjusted. The same issue applies to claim 11 with respect to the left spring and the right sagittal expansion mechanism. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forster et al. (2004/0048222).
Forster discloses a palatal expander (see fig. 9), comprising a pair of transversely spaced palatal attachment portions 22/23, joined together by an expansion mechanism 26/27, changing the transverse spacing between the palatal attachment portions (par. 65), a pair of jaw attachment portions 2/3, extending in mutually transversely opposed directions (see fig. 3), and a pair of arms 19/4/2a, 20/5/3a, each having a spring portion 4/5 and attaching a said palatal attachment portion 22/23 to said jaw attachment portion 2/3 and wherein a curved wire portion acts as the spring (see fig. 9, such that element 4/5 is curved and acts as a spring, see pars. 36, 65-68).
Foster further teaches with respect to claim 2, wherein each spring portion is in the shape of a curl (see fig. 9, such that the spring portion is portion 4/5, par. 36 regarding the different shapes of the spring portion).
Foster further teaches with respect to claim 3, wherein the spring portion is U-shaped (see fig. 9, such that the spring portion is portion 4/5, par. 36 regarding the different shapes of the spring portion).
Forster further teaches with respect to claim 4, wherein the spring portion is shaped as a curved zig-zag (see fig. 9, such that the spring portion is portion 4/5, par. 36 regarding the different shapes of the spring portion).
Forster further teaches with respect to claim 5, wherein each arm includes a sagitally oriented expander section (such that portions 2a/3a include a sagially oriented expander section, it is noted expander section is being interpreted as a section of the .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forster et al. (2004/0048222) in view of Weissbach Otte (2008/0220388).
Forster teaches a method of applying a set of forces to the upper jaw of a patient, comprising providing a palatal expander (see fig. 1), including a right and left palatal attachment plate 2/23, joined together by a transverse expansion mechanism 26/27, for changing the transverse spacing between the right and left palatal attachment plate (see par. 65), a right jaw attachment portion 3 and a left jaw attachment portion 1, spaced from said pair of transversely spaced palatal attachment plates (see fig. 9), a right stiff wire 20/5/3a, each attached to and extending transversely from a said right and a side left palatal attachment plate, respectively (see fig. 9), and terminating in a sagitally oriented stiff wire section (see fig. 9, such that the end section of 2a/3a end in a sagital direction before joining the jaw attachments), attaching said right jaw attachment portion to said patient’s right upper teeth and attaching said left jaw attachment portion to said patient’s left upper teeth (see fig.7 which shows a different embodiment being 
Weissbach Otte teaches a method of applying a set of forces to the upper jaw of a patient, comprising providing a palatal element 5, a right stiff wire (element with spring 17) and a left stiff wire (element with spring 18), each attached to the palatal element and terminating in a sagitally oriented stiff wire section (see fig. 1), a right sagital expansion mechanism 15 connecting right sagitally oriented stiff wire section to right jaw attachment portion and a left sagittal expansion mechanism 16 connecting said left sagitally oriented stiff wire section to said left jaw attachment portion (see fig. 1, such that the sagitally oriented stiff wire section is the portion of the wire extending out of element 5, therefore the expansion elements 15/16 connect the sagitally oriented stiff wire section to the jaw attachment, such as they are located between the two). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Forster with the sagittal expansion mechanisms taught by 
Forster further teaches with respect to claim 7, wherein said right stiff wire and said right jaw attachment portion form a right arm, and wherein said right arm includes a spring portion 3a, adapted to reduce force applied to the upper jaw when said transverse expansion mechanism is adjusted (see pars. 12, 36, 42, 65-68, such that  when the expansion element is expanded the spring is capable of functioning as claimed, such that it flex and absorb some of the force). Forster teaches the invention as substantially claimed and discussed above, however, does not specifically teach the right sagital expansion mechanism is a portion of the right arm.
Weissbach Otte teaches the right stiff wire, the right sagitally expansion mechanism form a right arm (see fig. 1) and wherein the right arm forms a spring 17 adapted to reduce fore applied to the upper jaw when the right sagital expansion mechanism is adjusted (pars. 24-25, 30, see above regarding how the spring can function as claimed, such as flex to absorb some of the force). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Forster with the sagittal expansion mechanisms taught by Weissbach Otte in order to apply restoring force to the molars as desired to achieve the desired treatment outcome.  
Foster further teaches with respect to claim 8, wherein each spring portion is in the shape of a curl (see fig. 9, such that the spring portion is portion 4/5, par. 36 regarding the different shapes of the spring portion).
Foster further teaches with respect to claim 9, wherein the spring portion is U-shaped (see fig. 9, such that the spring portion is portion 4/5, par. 36 regarding the different shapes of the spring portion).
Forster further teaches with respect to claim 10, wherein the spring portion is shaped as a curved zig-zag (see fig. 9, such that the spring portion is portion 4/5, par. 36 regarding the different shapes of the spring portion).
Forster further teaches with respect to claim 11, wherein said left stiff wire and said left jaw attachment portion form a right arm, and wherein said left arm includes a spring portion 2a, adapted to reduce force applied to the upper jaw when said transverse expansion mechanism is adjusted (see pars. 12, 36, 42, 65-68, such that when the expansion element is expanded the spring is capable of functioning as claimed, such that it flex and absorb some of the force). Forster teaches the invention as substantially claimed and discussed above, however, does not specifically teach the left sagital expansion mechanism is a portion of the right arm.
Weissbach Otte teaches the left stiff wire, the left sagitally expansion mechanism form a left arm (see fig. 1) and wherein the left arm forms a spring 18 adapted to reduce fore applied to the upper jaw when the right sagital expansion mechanism is adjusted (pars. 24-25, 30, see above regarding how the spring can function as claimed, such as flex to absorb some of the force). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Forster with the sagittal expansion mechanisms taught by Weissbach Otte in order to apply restoring force to the molars as desired to achieve the desired treatment outcome.  
With respect to claims 13-14 Forster teaches the invention as substantially claimed and discussed above, however, does not specifically teach expanding the right and left sagittal expansion mechanisms.
Weissbach Otte teaches expanding the right and left sagittal expansion mechanisms (see arrows in fig, 1, par. 30 regarding the different pressures based on the adjusted threaded rod, i.e. the expansion mechanism). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Forster with the sagittal expansion mechanisms taught by Weissbach Otte in order to apply restoring force to the molars as desired to achieve the desired treatment outcome.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forster et al. (2004/0048222) in view of Weissbach Otte (2008/0220388) as applied to claim 6 above, and further in view of Moon (2018/0368945).
Forster/Weissbach teaches the invention as substantially claimed and discussed above, however, does not specifically teach the right and left palatal attachment plates each includes apertures for permitting temporary anchorage device to be used to attach the plates to the palate, and wherein one or both of the palatal attachment plates are attached to the palate. 
Moon teaches a method of applying a set of force to the upper jaw of a patient, comprising providing a palatal expander including a right and left palatal attachment plate 23, joined together by a transverse expansion mechanism 22, wherein each of the right and left palatal attachment plates each includes apertures 26 for permitting temporary anchorage device 27 to be used to attach the plates to the palate, and .
Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forster et al. (2004/0048222) in view of Moon (2018/0368945).
Forster teaches a method of applying a set of forces to the upper jaw of a patient, comprising providing a palatal expander (see fig. 9), including a right and a left palatal attachment plate 22/23, joined together by a transverse expansion mechanism 27/26, for changing the transverse spacing between said right and said left palatal attachment plates (see par. 65), a right arm20/5/3a extending from said right palatal attachment plate 23 and a left arm 18/4/2a extending from said left palatal attachment plate 22, both said right and said left arm including a spring portion 4/5, a right jaw attachment portion 3 attached to said right arm and a left jaw attachment 2 attached to said left arm (see fig. 9), attaching said right jaw attachment portion to said patient’s right upper teeth, and attaching said left jaw attachment portion to said patient’s left upper teeth (see fig.7 which shows a different embodiment being connected to the user’s teeth, see pars. 12, 42, 65-68 regarding how the device transfers forces to the teeth, therefore, the method of using the device obviously required the device to be attached to the teeth), adjusting the transverse expansion mechanism to either push or pull said right and left upper teeth together, said spring portions reducing initial force after said adjusting (see pars. 
Moon teaches a method of applying a set of force to the upper jaw of a patient, comprising providing a palatal expander including a right and left palatal attachment plate 23, joined together by a transverse expansion mechanism 22, wherein each of the right and left palatal attachment plates each includes apertures 26 for permitting temporary anchorage device 27 to be used to attach the plates to the palate, and wherein one or both of the palatal attachment plates are attached to the palate (see fig. 5a, 6a, par. 19). It would have been oblivious to one having ordinary skill in the art before the effective filling date of the invention to modify the palatal attachment plates taught by Forster to include the apertures as taught by Moon in order to allow for direct transfer to the expansion force to the adjacent bone in addition to the teeth (see par. 20 of Moon).
Foster further teaches with respect to claim 16, wherein each spring portion is in the shape of a curl (see fig. 9, such that the spring portion is portion 4/5, par. 36 regarding the different shapes of the spring portion).
Foster further teaches with respect to claim 17, wherein the spring portion is U-shaped (see fig. 9, such that the spring portion is portion 4/5, par. 36 regarding the different shapes of the spring portion).
Forster further teaches with respect to claim 18, wherein the spring portion is shaped as a curved zig-zag (see fig. 9, such that the spring portion is portion 4/5, par. 36 regarding the different shapes of the spring portion).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        2/6/2022